                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DOROTHY WEDYKE,

                  Plaintiff,
                                             Case No. 18-CV-10168
vs.                                          HON. GEORGE CARAM STEEH

SPEEDWAY LLC,

              Defendant.
__________________________/

ORDER DENYING DEFENDANT’S MOTIONS IN LIMINE (Doc. 26 & 27)

      This is a premises liability action arising out of Plaintiff Dorothy

Wedyke’s fall at Defendant Speedway LLC’s gas station in Sterling

Heights, Michigan. Now before the court are Defendant’s two motions in

limine to exclude (1) evidence of the death of Plaintiff’s husband and

daughter, and (2) evidence of Plaintiff’s cancer and cancer-related

treatment. For the reasons set forth below, Defendant’s motions shall be

denied.

                                I. Background

      On December 17, 2016, Plaintiff fell at a Speedway gas station in

Sterling Heights. Defendant maintains that Plaintiff slipped on slush which

was open and obvious. Plaintiff, on the other hand, maintains that her boot

caught in a defect in the pavement which was hidden by the slush. There
                                       -1-
is no dispute that Plaintiff broke her wrist and required surgery. Plaintiff

alleges it is a permanent injury, and that she suffers dull pain daily. She is

seeking pain and suffering damages only and has no claim for economic

losses or medical expenses.

      Plaintiff’s daughter died more than five years before her fall, and

within a year after her daughter’s death, her husband died of a heart attack.

Before her fall, Plaintiff was treated for malignant skin cancer and has been

receiving treatment since 2015.

      Defendant seeks to exclude all evidence pertaining to the death of

Plaintiff’s daughter and husband and her skin cancer. Defendant argues

that the evidence is irrelevant because it does not bear on the elements of

Plaintiff’s negligence claim, and prejudicial because it will evoke sympathy

for her. Plaintiff responds that the evidence sought to be excluded is

relevant to understanding Plaintiff’s background and damages claim, and is

not unduly prejudicial.

                             II. Standard of Law

      A motion in limine is a motion “’to exclude anticipated prejudicial

evidence before the evidence is actually offered.’” Louzon v. Ford Motor

Co., 718 F.3d 556, 561 (6th Cir. 2013) (quoting Luce v. United States, 469

U.S. 38, 40 n.2 (1984)). The goal of a motion in limine is “’to narrow the


                                      -2-
evidentiary issues for trial and to eliminate unnecessary trial interruptions.’”

Id. (quoting Bradley v. Pittsburgh Bd. of Educ., 913 F.2d 1064, 1069 (3d

Cir. 1990)). But motions in limine are usually reserved for situations where

the evidence to be eliminated is clearly inadmissible for any purpose. See

Jonasson v. Lutheran Child & Family Servs., 115 F.3d 436, 440 (7th Cir.

1997). In general, “a better practice is to deal with questions of

admissibility of evidence as they arise” at trial. Sperberg v. Goodyear Tire

& Rubber Co., 519 F.2d 708, 712 (6th Cir. 1975).

      Evidence is relevant if “(a) it has any tendency to make a fact more or

less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” Fed. R. Evid. 401. Relevant

evidence may still be excluded by the court if “its probative value is

substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

                                 III. Analysis

A.    Relevance under Fed. R. Evid. 401

      Defendant argues the evidence sought to be excluded is irrelevant

because it does not address one of the elements of Plaintiff’s negligence

claim. Defendant is no doubt correct that in determining relevancy, the


                                      -3-
court must consider the elements of Plaintiff’s negligence claim. But

evidence which is admissible is not strictly limited to those matters in

dispute. The advisory notes to Federal Rule of Evidence 401 provide,

“[e]vidence which is essentially background in nature can scarcely be said

to involve disputed matter, yet it is universally offered and admitted as an

aid to understanding.” “[C]ourts have always admitted evidence ‘which is

essentially background in nature.’” 22 Charles Alan Wright & Kenneth W.

Graham, Jr., Federal Practice & Procedure Evidence § 5164 (2d ed.)

(quoting Advisory Notes to Fed. R. Evid. 401). As one oft cited Evidence

Treatise explains, not all evidence must bear directly on the issues at hand,

as “some evidence that is merely ancillary to evidence that bears directly

on the issues may be admissible. Leeway is allowed even on direct

examination for proof of facts that merely fill in the background of the

narrative and give it interest, color, and lifelikeness.” 1 McCormick On

Evid. § 185 (7th ed.).

      Here, evidence of Plaintiff’s marital status, the death of her husband

and daughter, and her cancer, are background information which will allow

the jury to know the Plaintiff and may be helpful in their analysis of her

credibility. These factors may also be relevant to a determination of her

pain and suffering damages claim as they may explain how her injuries


                                      -4-
have impacted her daily routines, and how her injuries after the fall may

have exacerbated whatever pain and suffering was owing to her skin

cancer. The Sixth Circuit has allowed evidence of a preexisting medical

condition when a subsequent tort injury is responsible for increasing

plaintiff’s existing pain and suffering. Meyers v. Wal-Mart Stores, East,

Inc., 257 F.3d 625, 632 (6th Cir. 2001). In Meyers, the court observed that

where the plaintiff suffers from a preexisting medical condition the case “is

essentially a parallel to the classic textbook example of the plaintiff with an

eggshell skull, where the tortfeasor must take the injured party as it finds

him, and is liable for the full extent of the harm caused by its negligence,

even if a more ‘normal’ plaintiff would not have suffered nearly as much.”

Id. (citing W. Page Keeton et al., Prosser and Keeton on The Law of Torts

§ 43 at 291-92 (5th ed. 1984)).

      Defendant relies on Daley v. LaCroix, 384 Mich. 4, 13 (1970) for the

opposite proposition that a plaintiff cannot recover for a “hypersensitive

disturbance where a normal individual would not be affected under the

circumstances,” but Defendant has lifted that language out of context.

Daley involved the very narrow situation where a defendant’s negligence

involves no actual physical contact with the plaintiff. Daley held “where a




                                      -5-
definite and objective physical injury is produced as a result of emotional

distress proximately caused by defendant’s negligent conduct, the plaintiff

. . . may recover in damages for such physical consequences to himself

notwithstanding the absence of any physical impact upon plaintiff at the

time of the mental shock.” Id. at 12–13. In that case, the Michigan

Supreme Court allowed plaintiffs to sue for physical illnesses arising from

their fright when defendant’s automobile sheared off a utility pole which

caused high voltage electrical lines to snap, striking the electrical lines

leading into plaintiffs’ house, and resulting in considerable property

damage. Id. at 6-7. The Court added the restriction that the physical

manifestation resulting from plaintiffs’ fright must be foreseeable to a

“normal” individual to avoid opening the floodgates of litigation. The

limitation was warranted because the Court was already vastly expanding a

tortfeasor’s exposure well beyond its traditional scope when it allowed

liability for injuries arising solely from a mental shock. The rule that the

damages must be narrowly construed in circumstances where there is no

physical impact, but the plaintiff suffers from physical manifestations of

fright only, has no application where the negligence alleged involves

physical contact as exists in this case. In such a case, the ordinary rule




                                      -6-
that the defendant takes the plaintiff as he finds him or her, including the

plaintiff with the eggshell skull, applies.

B.    Prejudice under Fed. R. Evid. 403

      Defendant also argues that even if the evidence is relevant, it should

be excluded as more prejudicial than probative. Defendant relies on

several unpublished opinions from this district and elsewhere for the

proposition that evidence of a spouse’s death and Plaintiff’s cancer should

be excluded as unduly prejudicial. To the extent these cases are

persuasive authority, the court is not convinced that they support the

exclusion of the evidence at issue here. It is highly unlikely that the

introduction of Plaintiff’s personal circumstances will inflame the passions

of the jury, or create a tendency for them to make their decision based on

emotion rather than reason. The court has confidence in the ability of

jurors to reach a fair and impartial verdict, and the court is not concerned

that evidence the Plaintiff has cancer or lost her husband will impede their

capacity to reach a decision on the merits of this premises liability action.

                                 III. Conclusion

      In sum, the court finds that evidence of the death of Plaintiff’s

husband and daughter, and her skin cancer are appropriate subjects of

direct examination as they provide useful background information which will


                                        -7-
assist the jury in understanding the Plaintiff, assessing her credibility, and

possibly touching on Plaintiff’s damages claim. The court does not find any

undue prejudice will result from allowing the testimony Defendant seeks to

exclude. Accordingly, Defendant’s motions in limine (Doc. 26 and 27) are

DENIED.

      IT IS SO ORDERED.
Dated: July 30, 2019
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE



                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                     July 30, 2019, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                           -8-
